Exhibit 99.04 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined balance sheet as of June30, 2009 and the unaudited pro forma condensed combined statements of operations for the year ended December31, 2008 and the six months ended June30, 2009 are based on the historical financial statements of Shutterfly,Inc. (“Shutterfly”) and TinyPictures, Inc. (“TinyPictures”) after giving effect to Shutterfly’s acquisition of TinyPictures on September 10, 2009 as more fully described at Item 2.01 of this Form8-K/A and applying the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet as of June30, 2009 is presented as if the acquisition of TinyPictures had occurred on June30, 2009. The unaudited pro forma condensed combined statements of operations for the year ended December31, 2008 and six months ended June30, 2009 are presented as if the TinyPictures acquisition had occurred on January1, 2008 and were carried forward through each of the respective periods. The acquisition has been accounted for under the acquisition method of accounting in accordance with Statement of Financial Accounting Standards (“SFAS”) No.141 revised 2007, “Business Combinations.” Under the acquisition method of accounting, the total estimated purchase price, calculated as described in Note 1 to these unaudited pro forma condensed combined financial statements, is allocated to the net tangible and intangible assets acquired and liabilities assumed based on various estimates. The unaudited pro forma condensed combined financial statements have been prepared by management for illustrative purposes only in accordance with Article11 of SEC Regulation S-X and are not necessarily indicative of the consolidated financial position or results of operations in future periods or the results that actually would have been realized had Shutterfly and TinyPictures been a combined company during the specified periods. Certain reclassification adjustments have been made in the presentation of TinyPictures historical amounts to conform TinyPictures’s financial statement basis of presentation to that followed by Shutterfly. The unaudited pro forma condensed combined financial statements, including the notes thereto, are qualified in their entirety by reference to, and should be read in conjunction with Shutterfly’s historical consolidated financial statements included in its Annual Report on Form10-K/A for the year ended December31, 2008, its Form 8-K dated October 21, 2009 and its Form10-Q for the three months ended June30, 2009, and TinyPictures’s historical financial statements for the year ended December31, 2008 and for the six months ended June30, 2009, which are included as Exhibits 99.2 and 99.3, respectively, to this Form8-K/A. 1 SHUTTERFLY, INC.
